    Case 5:18-cr-00016-LGW-BWC Document 26 Filed 07/07/20 Page 1 of 5


                                                                                                FILED
                                                                                     John E. Triplett, Acting Clerk



                   United States District Court
                                                                                      United States District Court

                                                                                 By MGarcia at 11:28 am, Jul 07, 2020



               for the Southern District of Georgia
                        Waycross Division
UNITED STATES OF AMERICA,                  )
                                           )
       v.                                  )       CR 518-016
                                           )
SHAMPOIRE ORANGE,                          )
                                           )
       Defendant.                          )
                                        ORDER

       Before the Court is Defendant Shampoire Orange’s motion for

credit to his sentence for custodial jail time.                          Dkt. No. 23.

For the reasons below, Orange’s motion is DENIED.

                                   BACKGROUND 1

       On    January   23,      2017,   Orange         was     released    on         parole

supervision      for   convictions      in      Ware    County        Superior        Court,

docket numbers 14R251 and 15R052, the latter which included a

six-year probation term.           On May 25, 2017, Orange was arrested

on state charges related to his federal offense of conviction

(Ware       County   Superior     Court,       docket        number    17R209).                   On

September 19, 2017, the state revoked Orange’s parole (docket

numbers 14R251 and 15R052) and sentenced Orange to imprisonment

for the remainder of the parole term, which expired on November

12, 2018.       Thereupon, Orange began serving his six-year term of


1 Because the pertinent background is complex, a chart with important dates
and events is included infra.
 Case 5:18-cr-00016-LGW-BWC Document 26 Filed 07/07/20 Page 2 of 5



state probation (docket number 15R052) while in custody.                               At the

time,    Orange    was    still    facing           state    charges    (docket        number

17R209) and federal charges.

     On January 22, 2019, Orange pleaded guilty in federal court

to two counts of unlawful use of a communication facility, in

violation of 21 U.S.C. §§ 843(b), (d)(1), 846 and 18 U.S.C. § 2.

On March 21, 2019, this Court sentenced Orange to ninety-six

months’ imprisonment to “run concurrently with any term of state

imprisonment      imposed    for    the     related          conduct    in    Ware     County

(Georgia)      Superior         Court,         Docket         Number         17R209,      but

consecutively      to     any      term        of     imprisonment       imposed         upon

revocation    of   the    sentence        in       Ware     County   (Georgia     Superior

Court), Docket Number 15R052.”                      Dkt. No. 17.         Thereafter, on

August 9, 2019, the state nol-prossed Orange’s related state

charges     (docket      number    17R209)           and     recalled    the     probation

violation warrant (docket number 15R052).

        Now before the Court is Orange’s motion for credit to his

federal sentence for the custodial jail time he served from May

25, 2017 (his arrest on related state charges) until November

11, 2018 (when his parole expired).


January 23, 2017          Orange is released on parole supervision for
                          previous state convictions (Ware County Case
                          Nos. 14R251 and 15R052, the latter which
                          included a six-year term of probation)




                                               2
 Case 5:18-cr-00016-LGW-BWC Document 26 Filed 07/07/20 Page 3 of 5




May 25, 2017          Orange is arrested on new state charges related
                      to instant federal offense (Ware County case
                      no. 17R209)


September 19, 2017    State revokes Orange’s parole for previous
                      cases (14R251 and 15R052); Orange is sentenced
                      to imprisonment for remainder of parole term


November 12, 2018     Parole term expires (Orange had served 536 days
                      imprisonment); Orange remains in custody


January 22, 2019      Orange pleads guilty to federal charges


March 21, 2019        This Court sentences Orange to ninety-six
                      months’ imprisonment to “run concurrently with
                      any term of state imprisonment imposed for the
                      related   conduct  in  Ware   County  (Georgia)
                      Superior Court, Docket Number 17R209, but
                      consecutively to any term of imprisonment
                      imposed upon revocation of the sentence in Ware
                      County (Georgia Superior Court), Docket Number
                      15R052.”


August 8-9, 2019      State (Ware County) nol-prosses the related
                      case (17R209) and recalls probation revocation
                      warrant (15R052)


May 18, 2020          Orange files motion for credit of time from May
                      25, 2017 through March 21, 2019


                           LEGAL AUTHORITY

     Pursuant to 18 U.S.C. § 3585(b), a defendant shall receive

credit toward a custodial term for any time spent in official

detention prior to the date the sentence commenced “that has not

been credited against another sentence.”


                                   3
 Case 5:18-cr-00016-LGW-BWC Document 26 Filed 07/07/20 Page 4 of 5



                                   DISCUSSION

     In    his    motion,    Orange   asserts      that    he    has     not   received

credit for time served in custody from May 25, 2017 (arrest)

until   November     11,    2018   (parole   expiration).              Dkt.    No.   23.

Orange notes that while this Court ordered at sentencing that

his federal imprisonment term should be served “consecutively to

any term of imprisonment imposed upon revocation of the sentence

in Ware County (Georgia Superior Court), Docket Number 15R052,”

his “probation revocation was dropped,” and he has “no sentence

that now [runs] consecutive to [his] federal sentence.”

     Orange is correct that his state probation (docket number

15R052) was not revoked.              Indeed, the revocation warrant was

recalled after the related state charges (docket number 17R209)

were nol-prossed.        However, his state parole was revoked, and he

was sentenced to imprisonment for the parole violation from May

25, 2017 until November 12, 2018 when his parole expired.                        Thus,

that imprisonment time has been credited toward Orange’s parole

violation sentence and cannot, therefore, be credited against

his federal sentence.         See 18 U.S.C. § 3585(b).

     The    time    between     November     13,    2018    (day       after    parole

expiration) and August 8, 2019 (warrant recall)—268 days—would

have been credited to Orange’s probation revocation imprisonment

term—which the Court ordered run consecutive to Orange’s federal

term—but    for    the     recalled   warrant.        The       Bureau    of    Prisons



                                         4
Case 5:18-cr-00016-LGW-BWC Document 26 Filed 07/07/20 Page 5 of 5
